 Case 3:20-cv-00964-SMY Document 20 Filed 06/17/21 Page 1 of 3 Page ID #72




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEMETRIUS D. MOORE, #14653-025,                    )
                                                   )
                          Plaintiff,               )
                                                   )
       vs.                                         )       Case No. 3:20-cv-00964-SMY
                                                   )
CITY OF ALTON, ILLINOIS, et al.,                   )
                                                   )
                          Defendants.              )

                                  ORDER DISMISSING CASE
YANDLE, District Judge:

       Plaintiff Demetrius D. Moore, a pretrial detainee in the Randolph County Jail, filed the

instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights.

This case was stayed on December 15, 2020 because the claims relate to a state court criminal

charge pending in Madison County, Illinois. (Doc. 11). The criminal charge was set for trial on

January 4, 2021. (Doc. 10, p. 5). Plaintiff was ordered to notify the Court upon the conclusion of

the criminal proceedings and to file status reports, with the first status report due by March 15,

2021. (Doc. 11). He was advised that failure to comply with the Court's Order would result in

dismissal of the case pursuant to Fed. R. Civ. P. 41(b). Nevertheless, Plaintiff failed to file a status

report by the deadline.

       On March 23, 2021, the Court issued an Order for Plaintiff to show cause on or before

April 7, 2021 why this case should not be dismissed for his failure to comply with a court order.

(Doc. 13). The Order was returned as undeliverable on April 5, 2021. (Doc. 14). Plaintiff filed a

notice of change of address which was received by the Court on April 8, 2021 (Doc. 15), and the

Order to Show Cause was mailed to Plaintiff at the new address on April 9, 2021. Because Plaintiff

did not receive the Order to Show Cause prior to the deadline, he was ordered to show cause on or
 Case 3:20-cv-00964-SMY Document 20 Filed 06/17/21 Page 2 of 3 Page ID #73




before May 13, 2021 why this case should not be dismissed for failure to comply with a court order

and directed to include a status report regarding the criminal proceedings in Madison County.

(Doc. 16). However, the Orders sent to the new address were also returned as undeliverable.

(Docs. 17, 18).

       Plaintiff was advised that he is under a continuing obligation to keep the Clerk of Court

informed of any change in his address and that failure to do so would result in dismissal of this

case. (Docs, 3, 9). However, he has failed to keep the Court advised of his current address.

Plaintiff is responsible for maintaining communication with the court concerning his lawsuit and

has not done so. See Buchanan v. Weaver, 657 F. App'x 588, 590 (7th Cir. 2016) (citing see

Soliman v. Johanns, 412 F.3d 920, 922 (8th Cir. 2005); Carey v. King, 856 F.2d 1439, 1441 (9th

Cir. 1988).

       Accordingly, this case is DISMISSED with prejudice for failure comply with a court

order and for failure to prosecute. Fed. R. Civ. P. 41(b). The Clerk of Court is DIRECTED to

close this case and enter judgment accordingly. The dismissal does not count as a strike within

the meaning of 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus the filing fee of $350.00 remains due and payable. See 28

U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this dismissal, his notice of appeal must be filed with this Court

within thirty days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

Fed. R. App. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of the judgment, and this 28-day deadline cannot be extended.



                                                  2
 Case 3:20-cv-00964-SMY Document 20 Filed 06/17/21 Page 3 of 3 Page ID #74




         If Plaintiff does choose to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. A motion for leave to appeal in forma pauperis should

set forth the issues Plaintiff plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C).

       IT IS SO ORDERED.

       DATED: June 17, 2021

                                                      s/ Staci M. Yandle_____
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                 3
